13 N.Y.2d 1113 (1964)
The People of the State of New York ex rel. Salvatore Calascione and Joseph Vito, Appellants,
v.
Thomas Ramsden, as Warden of Nassau County Jail, Respondent.
Court of Appeals of the State of New York.
Argued January 7, 1964.
Decided January 9, 1964.
John Chamberlain, James G. Blake and George Fleckenstein for appellants.
William Cahn, District Attorney (Henry P. De Vine of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed; no opinion.